DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/333,237, filed on 14 March, 2019, in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 14 March, 2019 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on 8 January, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A single patent may include claims directed to one or more of the classes of patentable subject matter, but no single claim may cover more than one subject matter class.  IPXL Holdings, L.L.C. v. Amazon.com, Inc., 430 F.3d 1377, 1384 (Fed. Cir. 2005). (holding indefinite a claim covering both an apparatus and a method of using that apparatus).  
Regarding claim 17 which recites inter alia ‘the method of manufacturing…” and depends upon claim 16 which recites inter alia ‘a structure of a display comprising…”, claim 17 is drawn to a method of manufacture while it depends upon a claim directed to an apparatus.  Accordingly, it is indefinite as covering more than one class of patentable subject matter.
Regarding claims 18-20, the same analysis applies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) and CN 104505467 (Xiao) whose machine translation will be referenced.
Regarding claim 1, at [0003], AAPA providing a carrier sequentially including a rigid substrate, e.g. glass substrate, and a flexible substrate, e.g. PI, applying a laser to separate the glass from the flexible substrate by pyrolysis of the flexible substrate.
Xiao is directed laser lift off (LLO) processes for flexible OLED displays using a de-bonding layer to separate a support substrate from a display substrate. Xiao discloses a manufacturing method of a flexible display, comprising steps of: 

    PNG
    media_image1.png
    305
    698
    media_image1.png
    Greyscale
(a) providing a carrier sequentially including a rigid substrate, i.e. substrate 21 at page 8,9,  a sacrificial layer i.e. 25 at pages 8, 9, 11 described as polyimide with a thickness 1-200 microns at page 11, and a graphene layer i.e. 26 described as a heat conducting layer including graphene at page 10 with a thickness of 0.5 nm to 10 micron; 
(b) forming a flexible substrate, 23 described as a flexible material at page 8 with a thickness of 1-200 microns see page 11, on the carrier, as shown; 
(c) forming a display component layer, as described at page 11 and 24 at page 12, on the flexible substrate; and 
(d) applying a laser to the sacrificial layer, such that the sacrificial layer is completely pyrolyzed and vaporized by the laser without remaining on the rigid substrate, thereby removing the rigid substrate and the sacrifice layer, described as laser stripping process at page 11-12.
Xiao teaches this method prevents excessive heat on the display device layer and thus improves performance of the display device as well as yield.

Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the prior art method with Xiao’s graphene layer to improve yield and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 8 and referring to the discussion above, AAPA and Xiao disclose manufacturing method of a flexible display, comprising steps of: (a) providing a carrier sequentially including a rigid substrate, a sacrificial layer, and a graphene layer; (b) forming a flexible substrate on the carrier; (c) forming a display component layer on the flexible substrate; and (d) removing the rigid substrate and the sacrificial layer.
Regarding claims 2 and 9 which depends upon claims 1 and 8, AAPA discloses the rigid substrate is a glass substrate and Xiao teaches the sacrificial layer is a first polyimide layer; and the flexible substrate is a second polyimide layer.
Regarding claims 3 and 10 which depends upon claims 2 and 9, Xiao teaches thickness of the first polyimide layer ranges from 1 micrometer to 200 micrometers.
Accordingly, it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 2 or method of claim 9 wherein a thickness of the first polyimide layer ranges from 1 micrometer to 2 micrometers because in the case where the claimed ranges “overlap or lie inside ranges In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claims 4 and 11 which depends upon claims 2 and 9, Xiao teaches a thickness of the second polyimide layer ranges from 1 micrometers to 100 micrometers.
Accordingly, it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 2 or claim 9 wherein a thickness of the second polyimide layer ranges from 8 micrometers to 10 micrometers because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claims 7 and 15 which depends upon claims 1 and 8, Xiao teaches his invention is applicable to OLEDs at page 6 and accordingly it would have been obvious to a person of ordinary skill in the art to configure the method of claim 1 wherein the display component layer has a plurality of organic light emitting diode components because Xiao teaches this is a suitable application for his process and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 12 which depends upon claim 9, Xiao teaches the step (d) further comprises: applying a laser to the first polyimide layer, such that the first polyimide layer is pyrolyzed, thereby removing the rigid substrate and the sacrificial layer, i.e. at least part of the heat conducting layer, see page 11.
Claims 6 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA, Xiao and U.S. 2015/0349185 (Hsu).
Regarding claims 6 and 14 which depends upon claims 1 and 8, Xiao is silent as to the method of forming graphene.
Hsu is directed to electronic devices using graphene.  At [0040], Hsu teaches that graphene may be formed on plastic substrate with a low temperature manufacturing process such as sputtering.
Taken as a whole, the prior art is directed to the use of graphene in electronic devices.  Hsu teaches that graphene may be formed on plastic substrates using a low temperature sputtering process.  An artisan would recognize polyimide as a plastic material.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 1 wherein the graphene layer is formed by low-temperature sputter deposition as taught by Hsu because Xiao teaches that the graphene is formed on a plastic substrate and Hsu teaches this process is useful to form graphene on a plastic substrate and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0324580 (Tanaka).
Regarding claim 16
a graphene layer, 114 [0140];

    PNG
    media_image2.png
    397
    583
    media_image2.png
    Greyscale
a polyimide layer, 150b [0139, 0084], disposed on the graphene layer, as shown; and 
a display component layer, 110b [0172], disposed on the polyimide layer, as shown.
Regarding claim 17 which depends upon claim 16, Tanaka teaches the polyimide layer thickness is greater than 0 microns.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure claim 16 wherein a thickness of the polyimide layer ranges from 8 micrometers to 10 micrometers because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 18 which depends upon claim 16, Tanaka teaches the thickness of the graphene layer is greater than 0 microns. 
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure claim 16 wherein a thickness of the In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 19, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. In re Garnero, 412 F.2d 276, 279 (CCPA 1979).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802 (Fed. Cir. 1983). See MPEP 2113.
Here Tanaka the claim recites a graphene layer and Tanaka discloses a graphene layer.  Accordingly the burden shifts to applicant to come forward with 
Regarding claim 20 which depends upon claim 16, Tanaka teaches the display component layer has a plurality of organic light emitting diode components, 134 [0071].
Claims 1-4, 7-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Chan Il, et al. “World's First Large Size 77-Inch Transparent Flexible OLED Display.” Journal of the Society for Information Display, vol. 26, no. 5, 2018, pp. 287–295., doi:10.1002/jsid.663 (Park) and Xiao whose machine translation will be referenced.
    PNG
    media_image3.png
    510
    1432
    media_image3.png
    Greyscale

Regarding claim 1, Park discloses at Figure 10. a manufacturing method of a flexible display, comprising steps of: (a) providing a carrier sequentially including a rigid substrate i.e. glass,  a sacrificial layer i.e. SCL, and (b) forming a flexible substrate, i.e. PI, on the carrier, as shown; (c) forming a display component layer, Encap.+OLED+TFT, on the flexible substrate, as shown; and (d) applying a laser to the sacrificial layer, such that the sacrificial layer is  pyrolyzed and vaporized by the laser, thereby removing the rigid substrate and the sacrifice layer, as shown.

Xiao is directed laser lift off (LLO) processes for flexible OLED displays using a de-bonding layer to separate a support substrate from a display substrate. Xiao discloses a manufacturing method of a flexible display, comprising steps of:  (a) providing a carrier sequentially including a rigid substrate, i.e. substrate 21 at page 8,9,  a sacrificial layer i.e. 25 at pages 8, 9, 11 described as polyimide with a thickness 1-200 microns at page 11, and a graphene layer i.e. 26 described as a heat conducting layer including graphene at page 10 with a thickness of 0.5 nm to 10 micron; (b) forming a flexible substrate, 23 described as a flexible material at page 8 with a thickness of 1-200 microns see page 11, on the carrier, as shown; (c) forming a display component layer, as described at page 11 and 24 at page 12, on the flexible substrate; and (d) applying a laser to the sacrificial layer, such that the sacrificial layer is completely pyrolyzed and vaporized by the laser without remaining on the rigid substrate, thereby removing the rigid substrate and the sacrifice layer, described as laser stripping process at page 11-12.
Xiao teaches this method prevents excessive heat on the display device layer and thus improves performance of the display device, as well as, yield.
Taken as a whole the prior art is directed to manufacturing of display devices using laser lift off processes.  Xiao teaches the use of a graphene layer as a conduction layer reduces heat generation in the display device during laser processing and also improves yield.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 8 and referring to the discussion above, Park teaches (a) providing a carrier sequentially including a rigid substrate, a sacrificial layer; (b) forming a flexible substrate on the carrier; (c) forming a display component layer on the flexible substrate; and (d) removing the rigid substrate and the sacrificial layer.
Park does not teach a graphene layer.
Xiao teaches this method prevents excessive heat on the display device layer and thus improves performance of the display device, as well as, yield.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure Park’s method with a graphene layer to prevent excessive heat on the display device and improve yield and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claims 2 and 9 which depends upon claims 1 and 8, Park discloses the rigid substrate is a glass substrate and Xiao teaches the sacrificial layer is a first polyimide layer; and Park and Xiao teach the flexible substrate is a second polyimide layer.
claims 3 and 10 which depends upon claims 2 and 9, Xiao teaches thickness of the first polyimide layer ranges from 1 micrometer to 200 micrometers.
Accordingly, it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 2 or method of claim 9 wherein a thickness of the first polyimide layer ranges from 1 micrometer to 2 micrometers because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claims 4 and 11 which depends upon claims 2 and 9, Park teaches a thickness of the second polyimide layer ranges from 10 micrometers to 20 micrometers.
Accordingly, it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 2 or claim 9 wherein a thickness of the second polyimide layer ranges from 8 micrometers to 10 micrometers because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claims 7 and 15 which depends upon claims 1 and 8, Park teaches the display component layer has a plurality of organic light emitting diode components.
Regarding claim 12 which depends upon claim 9, Xiao teaches the step (d) further comprises: applying a laser to the first polyimide layer, such that the first polyimide layer is pyrolyzed, thereby removing the rigid substrate and the sacrificial layer, i.e. at least part of the heat conducting layer, see page 11.
Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 5 and 12 the prior art does not teach a thickness of the graphene layer ranges from 30 micrometers to 50 micrometers.  Xiao teaches a thickness of the graphene layer ranges from 0.5 nm to 10 micrometers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/J.E. Schoenholtz/Primary Examiner, Art Unit 2893